Citation Nr: 0806691	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  04-39 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for spondylolisthesis and 
degenerative disc disease, status post-lumbar fusion L4-S1.  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




REMAND

The appellant served on active duty from November 1983 to 
August 1989.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

A hearing before the Board was held at the RO in May 2005.  
The undersigned Veterans Law Judge presided.  

The record previously did not show that the appellant had 
been provided with notice that complies with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In addition, the record shows that, in November 2002, the 
appellant sought medication for his back from the VA Medical 
Center in Salisbury, North Carolina.  During his interview, 
he mentioned that he was applying for Social Security 
disability compensation for his back.  In addition, a January 
1991 office note by a physician in a neurological surgery 
practice discussed the appellant's back condition and 
mentioned that he had filed a claim for Worker's 
Compensation.  The appellant also left his job with the 
United States Postal Service because of his back disability.  
There are no records in the claims file from any of these 
claims about his back disability.  Since those records may 
contain relevant evidence of the onset and continuity of the 
appellant's back condition, further development is needed to 
obtain those records.  

Finally, the transcript of the veteran's May 2005 hearing 
before the Board appears to be incomplete.  

In January 2007, the Board remanded the case for several 
reasons: 1) to provide the appellant with notice that 
complies with Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
2) to assist him in obtaining evidence relating to the 
various claims filed by him pertaining to his back condition, 
including any disability claims with the Social Security 
Administration and the Postal Service, and worker's 
compensation claims; and 3) to see if the appellant wants 
another Board hearing on the basis of the incomplete 
transcript.  Although the VA Appeals Management Center (AMC) 
wrote him in February 2007, providing him with Dingess-
compliant notice, the record does not reflect that an effort 
was made to assist him in obtaining additional evidence, as 
directed in the Board's remand.  Nor does the record indicate 
that the  appellant was offered an opportunity for another 
Board hearing.  

The Board would point out that the United States Court of 
Appeals for Veterans Claims has held that "where remand 
orders of the Board or this Court are not complied with, the 
Board itself errs in failing to insure compliance."  Stegall 
v. West, 11 Vet. App. 268 (1998).  Accordingly, inasmuch as a 
significant portion of the Board's January 2007 remand was 
not completed by the AMC, the appellant's appeal is not yet 
ready for final appellate consideration.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following actions:

1.  Assist the appellant in obtaining 
evidence relating to the various claims 
filed by the appellant pertaining to his 
back condition, including any disability 
claims with the Social Security 
Administration and the United States 
Postal Service, and Worker's Compensation 
claims.  Associate any evidence obtained 
with the claims file.  

2.  Contact the appellant to see if he 
wants to request another hearing before 
the Board on the basis of the incomplete 
transcript.  If he requests one, a 
hearing should be scheduled.  

3.  Thereafter, readjudicate the claim.  
If the benefit sought is denied, issue 
the appellant a supplemental statement of 
the case that considers all the evidence 
submitted after the January 2007 
supplemental statement of the case.  
After the appellant has been given an 
opportunity to respond, the claims file 
should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



